DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/4/2021 has been placed of record in the file.
Claims 1, 4-6, 8, 9, 12-14, and 16 have been amended.
Claims 7 and 15 have been canceled.
Claims 1-6, 8-14, and 16 are now pending.
The applicant’s arguments with respect to claims 1-6, 8-14, and 16 have been considered but are moot in view of the following new grounds of rejection.

Response to Amendment
Claims have been amended to further define the use of the version number corresponding to the trusted group.  The amendment proves a change in scope to the independent claims as the independent claims now explicitly state details of a scenario whereby an identity of the third terminal may be invalidated, etc.  However, none of the amended claims show a patentable distinction over the prior art as evidenced by the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 16 recites the limitation "The terminal according to claim 9" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that the applicant intended to state “The terminal according to claim 12”.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Everhart et al. (U.S. Patent Application Publication Number 2014/0082365), hereinafter referred to as Everhart, in view of Maes et al. (U.S. Patent Number 9,411,943), hereinafter referred to as Maes, further in view of Hamai (U.S. Patent Application Publication Number 2006/0155855).
Everhart disclosed techniques for managing groups of authenticated entities.  In an analogous art, Maes disclosed techniques for authenticating parties based on certificates.  Also in an analogous art, Hamai disclosed techniques for authentication based on server certificates.  All of these systems deal directly with the use of digital certificates in authentication.
Regarding claim 1, Everhart discloses an identity authentication method carried out on a server, comprising: receiving a group joining request for joining a trusted group, wherein the group joining request was sent by a first terminal (paragraph 19, join request), and wherein in accordance with the receiving the group joining request the server (paragraph 26, managing entity and other entities) performs further operations as follows: generating a first certificate for the first terminal and a first version number that corresponds to the trusted group including at least the first terminal, a second terminal and a third terminal (paragraph 26, creates group digital certificate, and paragraph 31, group identifier); sending the first certificate and the first version number to the first terminal (paragraph 28, distributes group roster to member entities, and paragraph 31, group roster includes group digital certificate); determining, after the generating a first certificate, that the second terminal is removed from the trusted group (paragraph 27, removes entity from group); and performing, in accordance with the determining, further operations including: updating the first version number to a second version number according to a preset rule, wherein the second version number corresponds to the trusted group that includes the first terminal and the third terminal (paragraph 33, new group identifier); generating, with the second version number, a corresponding second certificate (paragraph 33, new group digital certificate); and sending the corresponding second certificate and the second version number to the first terminal of the trusted group (paragraph 33, transmits changes to each group entity) so that the first terminal, in accordance with subsequently receiving an authentication request from the third terminal: invalidates an identity of the third terminal in accordance with determining: a certificate of the third terminal is not the certificate sent by the server to the third terminal (paragraph 29, entity must have authenticated digital certificate, and paragraph 27, authenticated digital certificate is entity digital certificate signed with group digital certificate).
based on the version number and the second version number is greater than the first version number.  However, generating certificates based on time sequences was well known in the art as evidenced by Maes.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everhart by adding the ability for generating the first certificate for the first terminal based on the first version number, generating the corresponding second certificate based on the second version number, and the second version number is greater than the first version number as provided by Maes (see column 6, lines 3-14, Groups Certificate has SeqNo dependent on when GC was generated).  One of ordinary skill in the art would have recognized the benefit that utilizing sequence numbers in authentication would assist in assuring freshness of a certificate (see Maes, column 2, lines 19-29).
The combination of Everhart and Maes does not explicitly state that the first terminal, in accordance with subsequently receiving a version number in an authentication request from the third terminal: invalidates an identity of the third terminal in accordance with determining: the version number is greater than the second version number, and a certificate of the third terminal is not the certificate sent by the server to the third terminal.  However, considering the validity of a certificate when a version number is greater than the reference version number was well known in the art as evidenced by Hamai.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Everhart and Maes by adding the ability that the first terminal, in accordance with subsequently receiving a version number in an authentication request from the third terminal: invalidates an identity of the third terminal in accordance with 
Regarding claim 2, the combination of Everhart, Maes, and Hamai discloses wherein the group joining request comprises an identifier and a public key of the first terminal (Everhart, paragraph 26, additional entity has its own certificate, and paragraph 19, adds entity B and its cryptographic keys); and the method further comprises: storing the identifier and the public key of the first terminal to a device list (Everhart, paragraph 31, group roster includes entities’ identifiers); and sending the device list to the first terminal (Everhart, paragraph 28, distributes group roster to member entities), wherein the device list comprises an identifier and a public key for each terminal that is not removed from the trusted group, thereby enabling the first terminal to obtain, from the device list in an authentication process, a public key of a to-be-authenticated terminal to perform authentication processing (Everhart, paragraph 31, group roster includes digital certificates of all entities in group).
Regarding claim 3, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: sending, to all the terminals not removed from the trusted group, the device list storing the identifier and the public key of the first terminal (Everhart, paragraph 28, distributes group roster to member entities).
Regarding claim 4, Everhart discloses an identity authentication method carried out on a first terminal, wherein the method comprises: receiving an authentication request sent by a 
Everhart does not explicitly state generating the first certificate based on the first version number and wherein the first version number is greater than the original version number.  However, generating certificates based on time sequences was well known in the art as evidenced by Maes.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everhart by adding the ability for generating the first certificate based on the first version number and wherein the first version number is greater than 
The combination of Everhart and Maes does not explicitly state wherein the authentication request comprises the second version number and invalidating an identity of the second terminal in accordance with determining that: the second version number is greater than a first version number, and a second certificate is not a certificate sent by the server to the second terminal.  However, considering the validity of a certificate when a version number is greater than the reference version number was well known in the art as evidenced by Hamai.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Everhart and Maes by adding the ability that the authentication request comprises the second version number and invalidating an identity of the second terminal in accordance with determining that: the second version number is greater than a first version number, and a second certificate is not a certificate sent by the server to the second terminal as provided by Hamai (see paragraphs 204-205, certificate serial number must be equal or larger and signature must be valid).  One of ordinary skill in the art would have recognized the benefit that utilizing certificates that indicate device validity would assist in reducing the amount of resources required for communication (see Hamai, paragraph 46).
Regarding claim 5, the combination of Everhart, Maes, and Hamai discloses wherein the first terminal stores a device list sent by the server, and the device list comprises recorded information of all the terminals not removed from the trusted group (Everhart, paragraph 28, 
Regarding claim 6, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: in accordance with determining that the device list comprises the recorded information of the second terminal (Everhart, paragraph 29, uses group roster to identify entities of group), performing the following: obtaining a public key of the second terminal from the device list (Everhart, paragraph 23, digital certificate includes public key), and performing a communication authentication with the second terminal by using the public key of the second terminal (Everhart, paragraph 29, authenticated digital certificate used for secure communications).
Regarding claim 8, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: performing, in accordance with determining that the second certificate is the certificate sent by the server to the second terminal (Everhart, paragraph 29, entity must have authenticated digital certificate), a communication authentication with the second terminal by using a public key of the second terminal, wherein the public key is sent by the second terminal (Everhart, paragraph 29, authenticated digital certificate used for secure communications, and paragraph 23, digital certificate includes public key).
Regarding claim 9, Everhart discloses a server, comprising: a transceiver; a first processor; and a first memory comprising computer-executable instructions that, when executed by the first processor, facilitate the server carrying out a method comprising: receiving, by the transceiver cooperatively operating with the first processor, a group joining request for joining a trusted group, wherein the group joining request was sent by a first terminal (paragraph 19, join request), and wherein in accordance with the receiving the group joining request the server (paragraph 26, managing entity and other entities) performs further operations as follows: generating a first certificate for the first terminal and a first version number that corresponds to the trusted group including at least the first terminal, a second terminal and a third terminal (paragraph 26, creates group digital certificate, and paragraph 31, group identifier); sending the first certificate and the first version number to the first terminal (paragraph 28, distributes group roster to member entities, and paragraph 31, group roster includes group digital certificate); determining, after the generating a first certificate, that the second terminal is removed from the trusted group (paragraph 27, removes entity from group); and performing, in accordance with the determining, further operations including: updating the first version number to a second version number according to a preset rule, wherein the second version number corresponds to the trusted group that includes the first terminal and the third terminal (paragraph 33, new group identifier); generating, with the second version number, a corresponding second certificate (paragraph 33, new group digital certificate); and sending the corresponding second certificate and the second version number to the first terminal of the trusted group (paragraph 33, transmits changes to each group entity) so that the first terminal, in accordance with subsequently receiving an authentication request from the third terminal: invalidates an identity of the third terminal in accordance with determining: a certificate of the third terminal is not the certificate sent by the 
Everhart does not explicitly state generating each certificate based on the version number and the second version number is greater than the first version number.  However, generating certificates based on time sequences was well known in the art as evidenced by Maes.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everhart by adding the ability for generating the first certificate for the first terminal based on the first version number, generating the corresponding second certificate based on the second version number, and the second version number is greater than the first version number as provided by Maes (see column 6, lines 3-14, Groups Certificate has SeqNo dependent on when GC was generated).  One of ordinary skill in the art would have recognized the benefit that utilizing sequence numbers in authentication would assist in assuring freshness of a certificate (see Maes, column 2, lines 19-29).
The combination of Everhart and Maes does not explicitly state that the first terminal, in accordance with subsequently receiving a version number in an authentication request from the third terminal: invalidates an identity of the third terminal in accordance with determining: the version number is greater than the second version number, and a certificate of the third terminal is not the certificate sent by the server to the third terminal.  However, considering the validity of a certificate when a version number is greater than the reference version number was well known in the art as evidenced by Hamai.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 10, the combination of Everhart, Maes, and Hamai discloses wherein the group joining request comprises an identifier and a public key of the first terminal (Everhart, paragraph 26, additional entity has its own certificate, and paragraph 19, adds entity B and its cryptographic keys); and the server further comprises a storage, wherein the method further comprises: storing, in the storage, the identifier and the public key of the first terminal to a device list (Everhart, paragraph 31, group roster includes entities’ identifiers); and sending the device list to the first terminal (Everhart, paragraph 28, distributes group roster to member entities), wherein the device list comprises an identifier and a public key for each terminal that is not removed from the trusted group, thereby enabling the first terminal to obtain, from the device list in an authentication process, a public key of a to-be-authenticated terminal to perform authentication processing (Everhart, paragraph 31, group roster includes digital certificates of all entities in group).
Regarding claim 11, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: sending, to all the terminals not removed from the trusted group, 
Regarding claim 12, Everhart discloses a terminal, wherein when the terminal is a first terminal, wherein the first terminal comprises: a receiver; a processor; and a memory comprising computer-executable instructions that, when executed by the processor, facilitate the terminal carrying out a method comprising: receiving an authentication request sent by a second terminal, wherein the authentication request relates to a second version number (paragraph 20, digital certificate used to authenticate entity, and paragraph 31, group identifier); invalidating an identity of the second terminal in accordance with determining that: the second certificate is not a certificate sent by the server to the second terminal (paragraph 29, entity must have authenticated digital certificate, and paragraph 27, authenticated digital certificate is entity digital certificate signed with group digital certificate), wherein the second certificate is sent by the second terminal (paragraph 20, digital certificate used to authenticate entity), wherein the first version number is sent by the server to the first terminal (paragraph 28, distributes group roster to member entities, and paragraph 31, group roster includes group digital certificate), wherein, in accordance with a terminal being removed from a trusted group (paragraph 27, removes entity from group), a server: changes an original version number, of a trust group to which the first terminal belongs, to the first version number (paragraph 33, new group identifier), generates a first certificate and the first version number (paragraph 33, new group digital certificate), and sends the first version number and the first certificate to the first terminal (paragraph 28, distributes group roster to member entities, and paragraph 31, group roster includes group digital certificate).
based on the first version number and wherein the first version number is greater than the original version number.  However, generating certificates based on time sequences was well known in the art as evidenced by Maes.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Everhart by adding the ability for generating the first certificate based on the first version number and wherein the first version number is greater than the original version number as provided by Maes (see column 6, lines 3-14, Groups Certificate has SeqNo dependent on when GC was generated).  One of ordinary skill in the art would have recognized the benefit that utilizing sequence numbers in authentication would assist in assuring freshness of a certificate (see Maes, column 2, lines 19-29).
The combination of Everhart and Maes does not explicitly state wherein the authentication request comprises the second version number and invalidating an identity of the second terminal in accordance with determining that: the second version number is greater than a first version number, and the second certificate is not a certificate sent by the server to the second terminal.  However, considering the validity of a certificate when a version number is greater than the reference version number was well known in the art as evidenced by Hamai.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Everhart and Maes by adding the ability that the authentication request comprises the second version number and invalidating an identity of the second terminal in accordance with determining that: the second version number is greater than a first version number, and the second certificate is not a certificate sent by the server to the second terminal as provided by 
Regarding claim 13, the combination of Everhart, Maes, and Hamai discloses wherein the first terminal stores a device list sent by the server, and the device list comprises recorded information of all the terminals not removed from the trusted group (Everhart, paragraph 28, distributes group roster to member entities, and paragraph 31, group roster includes entities’ identifiers); and wherein the method further comprises: invalidating the identity of the second terminal, in accordance with determining that: the second version number is less than or equal to the third version number (Maes, column 7, lines 5-10, if SeqNo<CurrVN, then no authentication), and the device list does not comprise recorded information of the second terminal (Everhart, paragraph 33, entity memberships are changed, ie. removed entities no longer on group roster, and paragraph 29, uses group roster to identify entities of group).
Regarding claim 14, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: determining that the device list comprises the recorded information of the second terminal (Everhart, paragraph 29, uses group roster to identify entities of group); and performing, in accordance with the determining that the device list comprises the recorded information of the second terminal, the following: obtaining a public key of the second terminal from the device list (Everhart, paragraph 23, digital certificate includes public key); and performing a communication authentication with the second terminal by using the public key of the second terminal (Everhart, paragraph 29, authenticated digital certificate used for secure communications).
Regarding claim 16, the combination of Everhart, Maes, and Hamai discloses wherein the method further comprises: performing, in accordance with further determining that the second certificate is the certificate sent by the server to the second terminal (Everhart, paragraph 29, entity must have authenticated digital certificate), a communication authentication with the second terminal by using a public key of the second terminal, wherein the public key is sent by the second terminal (Everhart, paragraph 29, authenticated digital certificate used for secure communications, and paragraph 23, digital certificate includes public key).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493